UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6150


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHAWN ALEXANDER POWELL, a/k/a Shaun Alexander Powell,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:09-cr-00011-D-1)


Submitted:   June 26, 2014                    Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shawn   Alexander  Powell,    Appellant Pro   Se.  Jennifer   P.
May-Parker, Assistant United States Attorney, Timothy Severo,
Seth Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shawn   Alexander       Powell     appeals   the    district   court’s

order    denying     his    18   U.S.C.     § 3582(c)(2)     (2012)      motion   for

sentence reduction.           We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by     the   district      court.          United   States       v.   Powell,     No.

7:09-cr-00011-D-1 (E.D.N.C. Jan. 22, 2014).                      We dispense with

oral    argument     because       the    facts   and   legal    contentions      are

adequately    presented       in    the    materials    before    this    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2